The Court,
after considering this cause, observed that, although, in England, guardians of infants were not permitted to trench on the principal of the funds belonging to their wards in any case, unless leave has been first given by tjie chancellor, upon application tc him, our statutes have altered the law in this respect, and have even made the real estates of minors liable to be sold for their sup port and education, when the personal estate shall be insufficient.
In the present case, they ordered the late guardian’s account to be charged with interest on the several sums received by him, and to be credited with the support of the minors at the rate of *93one dollar per week for each, and execution to issue for the ba lance of the account thus adjusted.